UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 27, 2015 STEEL PARTNERS HOLDINGS L.P. (Exact name of registrant as specified in its charter) Delaware 001-35493 13-3727655 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 590 Madison Avenue, 32nd Floor, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 520-2300 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On March 27, 2015, Steel Partners Holdings L.P. (the “Company”), together with its subsidiary, SPH Group Holdings LLC (“SPH Group Holdings”), entered into a second amendment (the “Amendment”) to its credit agreement (the “Credit Agreement”), dated as of October 23, 2013, with PNC Bank, National Association, in its capacity as administrative agent for the lenders thereunder, to, among other things, increase the applicable margin from 1.25% to 1.50% and to add a new lender under the Credit Agreement.The Amendment is filed as Exhibit 99.1 to this Current Report on Form 8-K, and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Second Amendment, dated as of March 27, 2015, to the Credit Agreement, dated as of October 23, 2013, by and among SPH Group Holdings LLC, Steel Partners Holdings L.P., the lenders thereunder and PNC Bank, National Association, in its capacity as administrative agent for the lenders thereunder. SIGNATURES Pursuant to the requirements of the Exchange Act, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. March 27, 2015 STEEL PARTNERS HOLDINGS L.P. By: Steel Partners Holdings GP Inc. Its General Partner By: /s/ James F. McCabe, Jr. James F. McCabe, Jr. Chief Financial Officer Exhibits Exhibit No. Description Second Amendment, dated as of March 27, 2015, to the Credit Agreement, dated as of October 23, 2013, by and among SPH Group Holdings LLC, Steel Partners Holdings L.P., the lenders thereunder and PNC Bank, National Association, in its capacity as administrative agent for the lenders thereunder.
